
	
		I
		112th CONGRESS
		1st Session
		H. R. 2902
		IN THE HOUSE OF REPRESENTATIVES
		
			September 13, 2011
			Ms. Chu introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To establish a grant program to ensure that students in
		  high-need schools have equal access to a quality education delivered by an
		  effective, diverse workforce.
	
	
		1.Short titleThis Act may be cited as the
			 Equal Access to Quality Education Act
			 of 2011.
		2.Equal access to
			 quality education grant program
			(a)In
			 generalThe Secretary of
			 Education shall make grants on a competitive basis to eligible partnerships in
			 high-need areas to develop and strengthen high-quality pathways for the
			 teaching and education leadership professions, to create professional induction
			 programs for the teaching profession, and to provide a stable and collaborative
			 learning environment for educators and students.
			(b)PurposesThe purposes of the grant program
			 established under this section shall be to—
				(1)increase the
			 percentage of highly qualified teachers in a State, including teachers from
			 under-represented minority groups;
				(2)close the
			 achievement gap for students within subgroups that are not showing expected
			 performance;
				(3)decrease shortages
			 of highly qualified teachers in poor urban and rural areas;
				(4)decrease high
			 turnover rates for educators in high-need schools;
				(5)increase the number of highly qualified
			 teachers in shortage areas, including special education, bilingual education,
			 and education for English language learners, and in science, mathematics,
			 engineering, and technology;
				(6)increase
			 opportunities for enhanced and ongoing professional development that—
					(A)improves the
			 academic content knowledge of teachers in the subject areas in which teachers
			 are certified or licensed to teach or in which the teachers are working toward
			 certification or licensure to teach;
					(B)promotes strong teaching skills, including
			 instructional strategies that address diverse needs, the use of data to inform
			 instruction, and strategies to improve student achievement; and
					(C)provides time for teachers to share their
			 knowledge and innovation; and
					(7)provide all educators with the knowledge
			 base and professional skills to meet the needs of diverse learners, including
			 English language learners and students with disabilities.
				(c)Use of
			 funds
				(1)Required
			 usesA partnership that receives a grant under this section shall
			 use the funds to—
					(A)establish or
			 support a teacher preparation program that—
						(i)requires participants in the program to
			 complete at least one year of residency at a high-need school in the local
			 educational agency participating in the eligible partnership;
						(ii)requires
			 participants in the program to teach in a high-need school in such local
			 educational agency for at least 3 years after completing residency; and
						(iii)awards a teaching credential, an
			 undergraduate degree, or a Masters degree that meets State requirements for a
			 teaching license or certification upon completion of the program;
						(B)establish or
			 support a teacher induction and retention program that—
						(i)provides
			 high-quality professional development to teachers to assist them in improving
			 their knowledge, skills, and teaching practices in order to help students to
			 improve their achievement and meet State academic standards;
						(ii)provides teachers
			 with updated information on developments in curricula, assessments, and
			 educational research, including the manner in which the research and data can
			 be used to improve teaching skills and practice;
						(iii)provides a
			 mentor teacher and other support for new teachers; and
						(iv)provides leadership opportunities for
			 teachers, including access to career ladders and roles as curriculum and
			 instructional leaders, mentors, and coaches; and
						(C)otherwise fulfill
			 the purposes described in subsection (b).
					(2)Authorized
			 usesIn addition to the activities described in paragraph (1), a
			 partnership that receives a grant under this section may use the funds for any
			 of the following:
					(A)Providing support
			 to each mentor teacher working with new teachers.
					(B)Providing
			 preparation in effective, evidence-based instructional assessment practices and
			 classroom management strategies for general education teachers serving students
			 with disabilities and students with limited English proficiency.
					(C)Enabling teachers to engage in study
			 groups, professional learning communities, and other collaborative activities
			 and collegial interactions regarding instruction assessment.
					(D)Paying for release
			 time and substitute teachers in order to enable teachers to participate in
			 professional development and mentoring activities.
					(E)Creating libraries of professional
			 material, catalogues of expert instruction, and education technology.
					(F)Providing
			 high-quality professional development for other instructional staff, such as
			 paraprofessionals, librarians, and counselors.
					(G)Developing
			 partnerships with businesses and community-based organizations.
					(H)Providing tuition
			 assistance, scholarships, or student loan repayment to teachers.
					(I)Providing stipends
			 to participants in the teacher preparation program under paragraph
			 (1)(A).
					(J)Providing support for home visitation,
			 parenting education, and family engagement, especially for parents who have
			 limited English proficiency.
					(d)PriorityIn awarding grants under this section, the
			 Secretary shall give priority to eligible partnerships that—
				(1)demonstrate a plan to recruit teachers from
			 among minority and local candidates and from individuals with
			 disabilities;
				(2)demonstrate the use of a valid and reliable
			 teacher performance assessment; or
				(3)include—
					(A)an institution of
			 higher education that is an eligible institution for purposes of
			 the TEACH Grant program under subpart 9 of part A of title IV of the Higher
			 Education Act of 1965 (20 U.S.C. 1070g et seq.);
					(B)a Tribal College or University, as defined
			 in section 316(b)(3) of such Act (20 U.S.C. 1059c(b)(3));
					(C)an Asian American and Native American
			 Pacific Islander-serving institution, as defined in section 320(a) of such Act
			 (20 U.S.C. 1059g(a));
					(D)a Hispanic-serving
			 institution, as defined in section 502(a)(5) of such Act (20 U.S.C.
			 1101a(a)(5)); or
					(E)a historically
			 Black college and university, as defined in section 631(a)(5) of such Act (20
			 U.S.C. 1132(a)).
					(e)Matching
			 Requirements
				(1)Federal
			 shareThe Federal share of the cost of any activities funded by a
			 grant received under this section shall not exceed 75 percent.
				(2)Payment of
			 non-Federal shareThe non-Federal share may be paid in cash or in
			 kind, fairly evaluated, including services.
				(f)DefinitionsIn
			 this section:
				(1)Eligible
			 partnershipThe term eligible partnership means a
			 partnership—
					(A)between a
			 high-need local educational agency and an institution of higher education;
			 and
					(B)that may include a
			 teacher organization or a nonprofit educational organization.
					(2)Family
			 engagementThe term family engagement means a shared
			 responsibility of families and schools for student success, in which schools
			 and community-based organizations are committed to reaching out to engage
			 families, especially parents of non-Native English speakers, in meaningful ways
			 that encourage the families to actively support their children’s learning and
			 development, as well as the learning and development of other children. The
			 shared responsibility is continuous from birth through young adulthood and
			 reinforces learning that takes place in the home, school, and community.
				(3)High-need local
			 educational agencyThe term high-need local educational
			 agency means a local educational agency—
					(A)(i)that serves not fewer
			 than 10,000 low-income children;
						(ii)for which not less than 20 percent
			 of the children served by the agency are low-income children; or
						(iii)that has a percentage of
			 low-income children that is above the highest quartile among such agencies in
			 the State; and
						(B)(i)for which one or more
			 schools served by the agency has a high percentage of teachers who are not
			 highly qualified; or
						(ii)for which one or more schools served by the
			 agency has a high teacher turnover rate.
						(4)Highly
			 qualifiedThe term
			 highly qualified has the meaning given the term in section
			 9101(23) of the Elementary and Secondary Education Act (20 U.S.C. 7801(23)).
			 The definition given the term highly qualified teacher in section
			 163 of Public Law 111–242 shall not apply with respect to this section.
				(5)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given the term in section 102 of the Higher
			 Education Act of 1965.
				(6)Low-income
			 childrenThe term low-income children means—
					(A)children from families with incomes below
			 the poverty line (as defined by the Office of Management and Budget and revised
			 annually in accordance with section 673(2) of the Omnibus Budget Reconciliation
			 Act of 1981) applicable to a family of the size involved; or
					(B)children who are
			 eligible for free or reduced price lunches under the Richard B. Russell
			 National School Lunch Act.
					(7)Mentor
			 teacherThe term mentor teacher means a teacher
			 who—
					(A)is highly
			 qualified;
					(B)has a minimum of 3
			 years of teaching experience; and
					(C)is recommended by
			 the principal and other current master and mentor teachers on the basis
			 of—
						(i)instructional excellence through
			 observations and other evidence of classroom practice, including
			 standards-based evaluations, such as certification by the National Board for
			 Professional Teaching Standards;
						(ii)an ability, as demonstrated by evidence of
			 student learning in high-need schools, to increase student learning; and
						(iii)excellent
			 instruction and communication with an understanding of how to facilitate growth
			 in other teachers, including new teachers.
						(8)Teacher
			 performance assessmentThe
			 term teacher performance assessment means a program, based on
			 State or national professional teaching standards, that will measure teachers’
			 curriculum planning, instruction, and assessment of students, including
			 appropriate plans and adaptations for English language learners and students
			 with disabilities, and multiple sources of evidence about student learning.
			 Such assessment will be validated against professional assessment standards and
			 reliably scored by trained external evaluators with appropriate auditing of
			 scoring to ensure consistency.
				(9)Teaching
			 credentialThe term teaching credential means a
			 program of instruction for individuals who have completed a baccalaureate
			 degree, that does not lead to a graduate degree, and that consists of courses
			 required by a State for a teacher candidate to receive a professional
			 certification or license that is required for employment as a teacher in an
			 elementary school or secondary school in that State.
				
